Case 17-22459        Doc 43     Filed 01/31/19     Entered 01/31/19 12:43:41          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 22459
         Crystal E. Goforth

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/28/2017.

         2) The plan was confirmed on 09/19/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/13/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Converted on 12/13/2018.

         6) Number of months from filing to last payment: 16.

         7) Number of months case was pending: 18.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-22459             Doc 43             Filed 01/31/19    Entered 01/31/19 12:43:41                Desc         Page 2
                                                              of 3



 Receipts:

           Total paid by or on behalf of the debtor                        $3,600.00
           Less amount refunded to debtor                                    $400.00

 NET RECEIPTS:                                                                                                $3,200.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $3,060.20
     Court Costs                                                                          $0.00
     Trustee Expenses & Compensation                                                    $139.80
     Other                                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                            $3,200.00

 Attorney fees paid and disclosed by debtor:                                $0.00


 Scheduled Creditors:
 Creditor                                                  Claim         Claim            Claim       Principal      Int.
 Name                                            Class   Scheduled      Asserted         Allowed        Paid         Paid
 Ad Astra Recovery Serv                      Unsecured         712.00           NA              NA            0.00       0.00
 AFNI, Inc                                   Unsecured         297.00           NA              NA            0.00       0.00
 American InfoSource LP                      Unsecured      1,620.91       1,167.31        1,167.31           0.00       0.00
 American InfoSource LP as agent for Direc   Unsecured         527.00        527.50          527.50           0.00       0.00
 Bank of America                             Unsecured           0.00           NA              NA            0.00       0.00
 Baxter Credit Union                         Unsecured      1,366.00       1,366.29        1,366.29           0.00       0.00
 CCI Contract Callers, Inc                   Unsecured      1,260.00            NA              NA            0.00       0.00
 City of Chicago Department of Revenue       Unsecured      2,000.00       1,982.00        1,982.00           0.00       0.00
 CNAC-IL124                                  Unsecured      7,755.00            NA              NA            0.00       0.00
 Comcast                                     Unsecured      1,024.39            NA              NA            0.00       0.00
 Commonwealth Edison Company                 Unsecured           0.00      1,260.14        1,260.14           0.00       0.00
 Convergent Outsourcing                      Unsecured         833.00           NA              NA            0.00       0.00
 Credit Control                              Unsecured         142.00           NA              NA            0.00       0.00
 Department Of Education                     Unsecured           0.00    62,009.25        62,009.25           0.00       0.00
 Great Lakes Credit Union                    Unsecured      7,217.00       7,700.24        7,700.24           0.00       0.00
 Illinois Tollway                            Unsecured           0.00      4,874.40        4,874.40           0.00       0.00
 Navient Solutions Inc                       Unsecured     61,544.00     20,650.57        20,650.57           0.00       0.00
 Navient Solutions Inc                       Unsecured     69,630.00     24,293.11        24,293.11           0.00       0.00
 Navient Solutions Inc                       Unsecured     25,966.00     25,405.39        25,405.39           0.00       0.00
 Peoples Energy Corp                         Unsecured      1,200.00         744.91          744.91           0.00       0.00
 PORTFOLIO RECOVERY ASS                      Unsecured         722.00           NA              NA            0.00       0.00
 Salzberg , Jerry M                          Unsecured           0.00           NA              NA            0.00       0.00
 Sir Finance Corp                            Unsecured      2,330.00       2,598.47        2,598.47           0.00       0.00
 Titlemax Of Illinois Inc d/b/a TitleMax     Secured        1,500.00       1,473.98        1,473.98           0.00       0.00
 United States Dept Of Education             Unsecured           0.00    26,140.82        26,140.82           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-22459        Doc 43      Filed 01/31/19     Entered 01/31/19 12:43:41             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00               $0.00             $0.00
       Mortgage Arrearage                                     $0.00               $0.00             $0.00
       Debt Secured by Vehicle                            $1,473.98               $0.00             $0.00
       All Other Secured                                      $0.00               $0.00             $0.00
 TOTAL SECURED:                                           $1,473.98               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                            $180,720.40               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $3,200.00
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                       $3,200.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 01/31/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
